Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ansel Schwartz on 11 June 2021.

The application has been amended as follows: 
	IN THE CLAIMS
Claim 1 was canceled. 
In claim 2 line 1, “apparatus of claim 1” was replaced by --refuge chamber of claim 7--	In claim 3 line 1, “apparatus” was replaced by --refuge chamber--
In claim 4 line 1, “apparatus” was replaced by --refuge chamber--
In claim 5 line 1, “apparatus” was replaced by --refuge chamber--
In claim 5 line 1, “power on” was replaced by --power-on--
In claim 5 line 2, “oxygen on” was replaced by --oxygen-on--	
Claim 6 was canceled.

	In claim 7 line 6, “with” was replaced by --with and located in--
	In claim 7 line 8, “adjustment” was replaced by --adjustment; wherein the apparatus--
	In claim 7 line 10, “sensor that control” was replaced by --sensor; wherein the apparatus controls--
	In claim 7 lines 11-12, “, the pressure relief valve releasing oxygen in the enclosure when the pressure reaches a certain level” was deleted.
	In claim 7 line 13-14, “can be disconnected” was replaced by --is configured to connect--
	In claim 7 line 14, “can continue” was replaced by --continues--
In claim 7 line 15, “by the person of the oxygen level” was deleted.
In claim 8 line 9, “pressure” was replaced by --pressure in the enclosure--
In claim 8 line 13, “the environment” was replaced by --the closed environment when the level of oxygen in the closed environment is below a first predetermined level--
In claim 8 lines 14-15, “detecting with the oxygen sensor the level of oxygen in the closed environment is above a second predetermined level;” was deleted
In claim 8 lines 16-17, “interaction, monitoring and adjustment” was replaced by --interaction--
In claim 8 line 18, “the environment” was replaced by --the closed environment when the level of oxygen in the closed environment is above a second predetermined level--
In claim 12 line 1, “power on” was replaced by --power-on--

In claim 13 line 2, “supply which can” was replaced by --supply, wherein the quick release hose is configured to--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record fail to teach a system or method of using the system that has the configuration as recited in the claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675.  The examiner can normally be reached on M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KO-WEI LIN/Examiner, Art Unit 3762                                                                                                                                                                                                        
/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762